DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 24, 2021.

Claim Objections
Claim 5 objected to because of the following informalities:  a period is missing at the end of Claim 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Akhavi (US 4,847,020) in view of Gobron et al. (US 2002/0153623 A1, hereinafter “Gobron”).
Regarding Claims 1 and 3, Akhavi discloses a method of constructing an intraocular lens (abstract), the method comprising molding an annular ring (Figure 6, 70) around a circumference of a deformable optic (66), where the annular ring is coupled to the compressed deformable optic (as it is integral it is inherently coupled).  
Akhavi discloses the desired structure (a deformable lens with an annular ring) that is constructed by molding, but fails to disclose exerting a compressive force on a deformable optic along a central axis of the deformable optic, where the compressive force causes a decrease in an optical power of the deformable optic and releasing the compressive force on the deformable optic places the intraocular lens into an intraocular lens natural state.  
Gobron discloses a method for manufacturing ophthalmic lenses including compression (Figure 1, 60) used with a mold, where compressive force is applied along a central axis of the deformable optic (as seen in Figures 14 and 15), thus molding the deformable optic.  The compressive force as taught by Gobron would cause a decrease in the optical power of the deformable optic (as described in [0093-0094]) and releasing the compressive force on the deformable optic places the intraocular lens into an intraocular lens natural state (i.e. the shape desired for insertion as disclosed in [0112] where the material is solidified into a lens-like object before the mold is opened).

Regarding Claim 2, Akhavi in view of Gordon discloses the invention of Claim 1 as described above, and Akhavi in view of Gordon would result in a process that would further comprise allowing the annular ring to cure before releasing the compressive force (as described in [0008] the polymer solidifies before release of the compressive force and removal from the mold).   
Regarding Claim 6, Akhavi in view of Gordon discloses the invention of Claim 1 as described above and Akhavi further discloses that the annular ring can have attached force transfer elements (haptics) that can be attached by bonding (Column 2, lines 4-6). 
Regarding Claims 7-9, Akhavi in view of Gordon discloses the invention of Claim 1 as described above and Gordon further discloses that the deformable optic has a pre-compressed optical power before the compressive force is applied, where the pre- compressed optical power is greater than a desired optical power of the deformable optic and the compressed optical power after the compressive power is applied is less than both the pre-compressed optical power and the desired optical power (as described in [0093-0094]).  The resulting desired optical power would be the optical power of the deformable optic when the intraocular lens in in the intraocular lens natural state (i.e. when released from the mold as described in Gordon in [0008]).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Akhavi in view of Gobron as applied to claim 1 above, and further in view of Brady et al. (US 2008/0161914 A1, hereinafter “Brady”).
Regarding Claims 4 and 5, Akhavi in view of Gobron discloses the invention substantially as claimed in Claim 1 as described above, but does not disclose that the 
Brady discloses a method of manufacturing a deformable optic with an annular ring where the optic is internally stressed (Figure 3, and [0065]).  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the manufacture process of Brady with the method of Akhavi in view of Gobron to produce a deformable optic that would stress the annular ring along a radial axis when the intraocular lens is in the intraocular lens natural state in order to provide radial tension in the optic to decrease distortion in order to function more like the natural eye.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368.  The examiner can normally be reached on M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/CHRISTINE L NELSON/Examiner, Art Unit 3774    
                                                                                                                                                                                                    

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774